Citation Nr: 1041913	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-37 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. T. Snyder, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1969 to September 
1972, to include service in Vietnam from August 1970 to August 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2007  rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Paul, Minnesota.  The 
Oakland, California RO issued notice of the rating decision, and 
forwarded the claims folder to the Board.

The Veteran appeared at a Travel Board hearing in July 2010 
before the undersigned.  A transcript of his hearing testimony is 
associated with the claims file.  The record was thereafter held 
open for 30 days, during which the Veteran submitted additional 
evidence for which he waived initial RO review and consideration.  
In light of the waiver, the Board may properly consider the 
evidence in this decision without the necessity for a remand.  
See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran has claimed a stressor that is related to his 
fear of hostile military or terrorist activity.

2.  A VA psychiatrist or psychologist has confirmed that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder.


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred in-service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.102, 3.159, 3.304 (2010); 75 Fed. Reg. 39,843 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3))    

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the decision to grant entitlement to service 
connection for posttraumatic stress disorder, a detailed 
explanation of how VA complied with the Veterans Claims 
Assistance Act of 2000 is unnecessary.

The Veteran contends that he suffers from posttraumatic stress 
disorder due to stressful events which occurred during his 
service in Vietnam.  He specifically maintains that his artillery 
unit came under direct enemy fire from mortars, rockets and 
artillery.  The appellant's personnel records show that he served 
as a field wireman in an artillery battery while in Vietnam.  In 
February 2007, the RO determined that the appellant's claimed 
stressor had been verified based on information provided in 
Shelby Stanton's Vietnam Order of Battle.  

The Board further notes that effective July 13, 2010, 
38 C.F.R. § 3.304(f)(3) was amended to provide that:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that 
the claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or 
was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat 
to the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to 
the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or 
horror.

75 Fed. Reg. 39,843 (July 13, 2010).  

Based upon the RO's finding, and the revised regulation, the 
Board finds that the appellant's claimed stressor has been 
verified.

Hence, the only question remaining is whether the appellant 
suffers from posttraumatic stress disorder due to his service in 
Vietnam.  While the Board acknowledges that a March 2007 VA 
examination concluded that the appellant's symptoms did not meet 
the criteria to support a diagnosis of posttraumatic stress 
disorder under American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, the fact 
remains that the appellant has repeatedly been diagnosed with 
posttraumatic stress disorder by his attending VA psychiatrist.  
In March 2009, this attending psychiatrist wrote that the 
Veteran's posttraumatic stress disorder symptoms derived from his 
experiences in the Vietnam war.  

In light of the foregoing, and the revised regulatory provisions 
of 38 C.F.R. § 3.304, service connection for posttraumatic stress 
disorder is in order.

The appeal is granted.     


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


